REASONS FOR ALLOWANCE
Remarks
Applicant filed preliminary claim amendments on 06/27/2022 in response to a telephone interview conducted with representative Sally A. Swedberg on 06/15/2022, during which the examiner identified certain deficiencies concerning allowability.  Upon review, the examiner hereby confirms that these preliminary claim amendments have resolved said deficiencies, and that this application is now in condition for allowance.

Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowed because the closest prior art of record (i.e. Toumazou, Rothberg; see attached PTO-892) neither anticipates nor renders obvious the limitations of independent Claim 1 including a method for manufacturing a semiconductor device, the method comprising inter alia: 
forming a plurality of chemically-sensitive field effect transistors having a common floating gate,
forming a first chemically-sensitive field effect transistor of the plurality of chemically-sensitive field effect transistors and a second chemically-sensitive field effect transistor of the plurality of chemically-sensitive field effect transistors, and
in response to biasing a first row select transistor, the first chemically-sensitive field effect transistor providing a first output signal on a first column line, and
in response to biasing a second row select transistor, the second chemically-sensitive field effect transistor providing a second output signal on a second column line,
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892